WO
                              UNITED STATES DISTRICT COURT
                                                 DISTRICT OF ARIZONA

            United States of America
                       v.                                                           ORDER OF DETENTION PENDING TRIAL

           Angel Samuel Zarate-Juarez                                               Case Number: 19-5360MJ

In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention hearing has been held.
I conclude that the following facts are established: (Check one or both, as applicable.)
☐         by clear and convincing evidence the defendant is a danger to the community and require
          the detention of the defendant pending trial in this case.
☒         by a preponderance of the evidence the defendant is a flight risk and require the detention
          of the defendant pending trial in this case.

                                           PART I -- FINDINGS OF FACT
☐                  (1)   There is probable cause to believe that the defendant has committed
                 ☐ an offense for which a maximum term of imprisonment of ten years or more is
                   prescribed in 21 U.S.C. §§ 801 et seq., 951 et seq, or 46 U.S.C. App. § 1901 et
                   seq.
                 ☐ an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332(b).
                 ☐ an offense listed in 18 U.S.C. § 2332b(g)(5)(B) (Federal crimes of terrorism) for which a
                     maximum term of imprisonment of ten years or more is prescribed.
                 ☐ an offense involving a minor victim prescribed in .1
☐                  (2)   The defendant has not rebutted the presumption established by finding 1
                   that no condition or combination of conditions will reasonably assure the
                   appearance of the defendant as required and the safety of the community.
                                                               Alternative Findings

☒                    (1)   There is a serious risk that the defendant will flee; no condition or
                     combination of conditions will reasonably assure the appearance of the defendant
                     as required.
☐                    (2)    No condition or combination of conditions will reasonably assure the safety
                     of others and the community.
☐                    (3)    There is a serious risk that the defendant will obstruct or attempt to obstruct
                     justice; or threaten, injure, or intimidate a prospective witness or juror.




    1
     Insert as applicable: Title 18, § 1201 (kidnapping), § 1591 (sex trafficking), § 2241 (aggravated sexual abuse), § 2242 (sexual abuse), §2244(a)(1)
(abusive sexual contact), § 2245 (offenses resulting in death), § 2251 (sexual exploitation of children), § 2251A (selling or buying of children), § 2252 et
seq. (certain activities relating to material involving sexual exploitation of minors), § 2252A et seq. (certain activities relating to material constituting or
containing child pornography), § 2260 (production of sexually explicit depictions of minors for importation into the U.S.), § 2421 (transportation for
prostitution or a criminal sexual activity offense), § 2422 (coercion or enticement for a criminal sexual activity), § 2423 (transportation of minors with
intent to engage in criminal sexual activity), § 2425 (use of interstate facilities to transmit information about a minor).
          PART II -- WRITTEN STATEMENT OF REASONS FOR DETENTION
                          (Check one or both, as applicable.)
☐         (1)    I find that the credible testimony and information submitted at the hearing
          establishes by clear and convincing evidence as to danger that:



☒         (2)  I find by a preponderance of the evidence as to risk of flight that:
    ☒     The defendant is not a citizen of the United States.
    ☒     The defendant, at the time of the charged offense, was in the United States
          illegally.
    ☐     The defendant has no significant contacts in the United States or in the District of
          Arizona.
    ☐     The defendant has no resources in the United States from which he/she might
          make a bond reasonably calculated to assure his/her future appearance.
    ☒     The defendant has a prior criminal history.
    ☐     The defendant lives and works in Mexico.
    ☐     The defendant is an amnesty applicant but has no substantial ties in Arizona or in
          the United States and has substantial family ties to Mexico.
    ☐     There is a record of prior failure to appear in court as ordered.
    ☐     The defendant attempted to evade law enforcement contact by fleeing from law
          enforcement.
    ☐     The defendant is facing a minimum mandatory of        incarceration and a maximum
          of   .

☐   The defendant does not dispute the information contained in the Pretrial Services Report,
    except:



☒   In addition:
    The Court finds that the government has established by a preponderance of the
    evidence that Defendant is a flight risk for which no conditions will reasonably secure
    his future appearance. First, the Court does not consider the detainer that may be
    present in an immigration-related matter. The government has the ability to parole or
    release defendants in other federal cases when this Court releases them with
    conditions. Second, the Court finds that the Bail Reform factors slightly favor detention.
    Defendant’s history and characteristics favor release. Defendant had eight individuals
    (family and friends) in the courtroom who supported his release. His daughter is a
    suitable third-party custodian and Defendant has had no known contact with law
    enforcement since 2000. He appears to be a fine, upstanding member of his
    community and strong source of family support. He is employed and trusted by those

                                         Page 2 of 4
      around him. The Court adds that he also has been present in the United States illegally
      since the early 2000’s and has taken no known steps to change his immigration status
      or comply with the immigration laws of this country. He has a 1987 conviction for
      Possession of Controlled Substance for Sale, which the Court gives less weight due to
      the date of conviction. The Court finds that the nature of the danger to the community if
      Defendant were released is minimal. For the reasons outlined above, Defendant does
      not appear to pose any reasonable risk to the community and instead maintains very
      strong family and community support. This factor favors slightly favors release. The
      Court does find that the weight of the evidence (the least important factor) strongly
      favors detention. This factor has added relevance in a case where a person would face
      a virtual certainty of removal if convicted. In simple terms, why face a trial and
      imprisonment, if your removal is virtually certain regardless of the outcome of a trial. A
      reasonable person with little chance of success at trial would not face imprisonment
      and removal; but would instead just depart the United States and not risk imprisonment.
      Finally, the nature and circumstances of the offense favor detention. Defendant does
      not have status in the United States and has been present in the United States for well
      over a decade in violation of federal law. The Court has considered alternatives to
      detention, but a third-party custodian or location monitoring would have no effect on
      stopping any Defendant who wished to leave the United States. The government has
      not established that Defendant is a danger.

The Court incorporates by reference the findings in the Pretrial Services Report which were
reviewed by the Court at the time of the hearing in this matter.



                     PART III -- DIRECTIONS REGARDING DETENTION

The defendant is committed to the custody of the Attorney General or his/her designated
representative for confinement in a corrections facility separate, to the extent practicable, from
persons awaiting or serving sentences or being held in custody pending appeal. The defendant
shall be afforded a reasonable opportunity for private consultation with defense counsel. On
order of a court of the United States or on request of an attorney for the Government, the person
in charge of the corrections facility shall deliver the defendant to the United States Marshal for
the purpose of an appearance in connection with a court proceeding.

                    PART IV -- APPEALS AND THIRD PARTY RELEASE

IT IS ORDERED that should an appeal of this detention order be filed with the District Court, it
is counsel's responsibility to deliver a copy of the motion for review/reconsideration to Pretrial
Services at least one day prior to the hearing set before the District Judge. Pursuant to Rule
59, FED.R.CRIM.P., Defendant shall have fourteen (14) days from the date of service of a copy
of this order or after the oral order is stated on the record within which to file specific written
objections with the District Court. Failure to timely file objections may waive the right to review.
See Rule 59, FED.R.CRIM.P.

IT IS FURTHER ORDERED that if a release to a third party is to be considered, it is counsel's
responsibility to notify Pretrial Services sufficiently in advance of the hearing before the District



                                             Page 3 of 4
Judge to allow Pretrial Services an opportunity to interview and investigate the potential third
party custodian.

      Dated this 19th day of August, 2019.

                                                           Honorable John Z. Boyle
                                                           United States Magistrate Judge




                                             Page 4 of 4
